               Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 1 of 7



                             IN THE LINITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

RICHARD K. SWEITZER
4498 Mountain Road
Pasadena, MD 21122

         Plaintiff

               vs.
                                                                          No.:
HARTFORD LIFE AND ACCIDENT INSURANCE CO. *
P.O. Box 14306
Lexington, KY 40512-4306                                          ':B




Serve:
Alfred Redmer, Jr.
Insurance Commissioner for the State of Maryland
200 St. Paul Place
Suite 2700
Baltimore, MD 21 202 -227 2

         Defendant
         :t*
                                              COMPLAINT

         Now comes the Plaintiff, Richard K. Sweitzer, by and tlrough his attomey, Keith R.

Siskind and the Law Offices of Steinhardt, Siskind and Lieberma¡, LLC, and files this

Complaint against the Defendant, and in furthera¡ce thereof states as follows:

                                                Jurisdiction

         l      That this Court has jurisdiction over the parties of this cause of action pursuant to

                Title 28 USC, $1332 and 29 USC, $ 1132 (e).

         2.     That the ERISA statute provides, at 29 USC, $ 1 133, a mechanism for adminishative

                or intemal appeal ofbenefit denials.

         3.     That this Court has jurisdiction ofthe subject matter as the long term disability plan

                issued by the Defendant to the Trustee of the Service Industry Group Voluntary     Life

                                                       I
     Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 2 of 7



     and Disability Insu¡ance Trust, with Exelon Corporation as a participating employee,

     effective date of August 1, 1989, is a qualified Employee Welfare Benefit Plan

     regulated by the Employment Retirement Security Act of 1974,29 USC, $ 1001, et

     seq. (The Plan).

                                            Venue

4.   That venue of this action lies in the United States District Court for the District   of

     Maryland under 29 USC, $ 1132(e)(2), 28 USC, $ 1391, in that the Plaintiffresides in

     tÏe State of Maryland, is employed in the State of Maryland, and the cause of action

     arose in the State of Maryland.

                                          The Parties

5.   That the Plaintiff, Richard K. Sweitzer, is an individual, a citizen of the State   of

     Maryland, residing at 4498 Mountain Road, Pasadena, MD 21122.

6.   That the Defendant, Hartford Life and Accident Insurance Co., entered into a contract

     of insurance with the Trustee of the Service Industry Group Voluntary Life and

     Disability Insurance Trust, with participating employer, Exelon Corporation, to

     provide long term disability benefits to employees of Exelon.

                                       Statement of Facts

7.   That the Plaintiffwas employed as a Senior Engineering Tech Specialist for Exelon

     Corporation.

8.   That the Plaintiff ceased working as of December 27,2016 as a consequence           of

     progressive symptoms that he had been experiencing due to a long history ofback

     problems. Plaintiff has undergone multiple lumbar surgeries.

9.   That the Plaintiff was approved for short term disability benefits and transitioned to

                                            2
    Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 3 of 7



     long term disability benefits in June,2017. Plaintiff was also approved for Social

     Security Disability benefi ts.

 10. That   in   a letter dated Septemb   er 16,2019 the Defendant denied long term disability

    benefits to the Plaintiff beyond September 11,2019. See Exhibit 1.

 I 1. That Plaintiff, on his own behalf, filed an adminishative appeal. See        Exhibit 2.

 12. That on November 1, 2019 the Ðefendant upheld its          original decision to deny long

    term    disabilþ benefits beyond September 11,2019.         See   Exhibit 3.

 13. This decision represented a final decision exhausting the PlaintifPs administrative

    remedies.

 14. That at issue in this case is the    policy language of the Defendant's plan. Pursuant to

    the plan the definition of disability is as follows:

        Disability or Disabled means You are preventedfrom performing one or more                of
        the Essential Duties of:

                    r)        Your Occupation during the Elimination Period;
                    2)        Your Occupation, for the 24 months following the Elimination
                             Period; and
                    3)       after that, Any Occupatíon.

         Your Disability must be the result of:

                    1)       accidental bodily inj ury ;
                    2)       Sichtess;
                    3)       Mental lllness;
                    4)       Substance Abuse; or
                    Ð        pregnancy.

15. Additionally,        the plan defines any occupation as follows

        Any Occupation means any occupationfor which You are qualified by education,
        training or experience, and that has an earnings potential greater than the lesser
        of:
    Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 4 of 7



                 I)                the product of Your Indexed Pre-disability Earníngs and the
                                   Benefit Percentage; or
                 2)                the Maximum Monthly Benefit.

16. That   since Plaintiff received more than 24 months of long term disability benefits

    then, at issue, is whether or not Plaintiff is prevented from performing one or more                        of

    the essential duties of any occupation that he is qualified for by virtue                   ofhis

    educafior¡ lraining and experience.

                                                    Count   I
 17. The Plaintiffr€asserts and incorporates each and every fact and allegation as set                     forth

    in paragaphs      1   -   1   6 as   ñrlly and completely   as   if   set forth herein.

18. That pursuant to 29 U.S.C. $1132(a)(1) "a civil action may                        be brought... by a

    participant or a beneficiary... B. to recover benefits due to him under the terms ofhis

    plan, to enforce his rights under the terms ofthe plan, or to clari$ his rights to future

    benefits under the terms of the plan."

19. That the Plaintiff contends that he is disabled                  and unable to perform the essential

    duties of any occupation.

20. That the Plaintiff contends that the Defendant did not conduct a full                     and fair review

    and that the decision to deny long term disability benefits was unreasonable and not

    supported by substantial evidence.

21. That the Plaintiff contends that the Administrative Record contains substantial

    evidence to document the Plaintiff s disabilþ and that the Defendant has ignored

    reliable evidence submitted by the Plaintiff. The medical and other evidence

    submitted on behalf of the Plaintiff demonstrates that the Plaintiff is precluded from



                                                       4
         Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 5 of 7



         performing the essential duties of any occupation that he is qualified for by virtue        of
         his education, lraining or experience.

22. Thaf        since the Defendant has failed to reasonably consider the evidence then the

         decision to deny benefits under the plan is arbitrary, illegal, capricious, unreasonable,

         discriminatory, and not made in good faith.

23   .   That as a direct and proximate result of the aforesaid actions the Defendant is in

         breach of its agreement to provide long term disability benefits under the plan.

24. That pursuant to the plan Plaintiff is eligible for           70Yo of his pre-disability eamings.

         Therefore, Plaintiff is eligible for a monthly benefit of $ 3,808.00 after an offset for

         Social Security Disability benefits. Between September, 2019 and F ebruary,2020

         Plaintiff is owed long term disability benefits in the amount of $ 19,040.00. Benefits

         continue at the mte of $ 3,808.00 per month through the maximum duration of the

         plan which is age 67.

25   .   That as a direct and proximate result of the Defendant's actions the Plaintiff has been

         caused to incur attomey's fees and costs in an amount not now known to the            Plaintiff.

                                               Counl    II
26. Thaf the Plaintiff hereby adopts and incorporates by reference all of the previous

         allegations set forth in paragraphs I    -    25.

27. That pursuant to 29 U.S.C. $1132(c)(l) the Defendant has an obligation to comply

         with   a request   for information from the Plaintiff.

28. That on January 22,2020 the Plaintiff, through the undersigned counsel, forwarded a

         letter to the Defendant requesting a complete copy of Plaintifl s Administrative

         Record including all plan documents. See Exhibit 4.

                                                   5
       Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 6 of 7



29 .   That the Defendant responded on February           11   , 2020 but did not include the

       applicable insurance plan, plan documents or claim activity notes. A subsequent

       letter was forwarded to the Defendant on February 18,2020 further requesting the

       information and notifiing the Defendant of its violation of this provision. See

       Exhibit   5.

30. That despiæ these requests the Defendant has failed to produce all plan documents.

31. That the Defendant is therefore in violation of29 U.S.C.              $   I   132(c)(l) and subject to

       penalties ofup to $ 100.00 per day and other relief as the Court deems proper.

V¡HEREFORE, the Plaintiff prays for the following relief:

            a.        That this Court order the Defendant to pay the Plaintiff all long term

                  disability benefits due to the Plaintiff pursuant the plan, said benefits

                  beginning September       lI,   2019;

            b.        Granting the Plaintiff a monetary judgment against the Defendant for all

                  amounts due and owing, including prejudgment interest;

            c.        That the Court award Plaintiff his attomey's fees pursuant to 29 U.S.C.

                  $ I 132 including pre-judgment interest;

            d.    That this Court assess the Defendant with a penalty in an amount up to

                  $ 100.00 per day for the Defenda¡t's failure to produce               a complete copy   of

                  the Administrative Record and all plan documents; and

            e.    For any and all other reliefto which the Plaintiff may be entitled or the

                  nature ofthis cause ofaction may require.




                                                  6
Case 1:20-cv-00901-SAG Document 1 Filed 04/06/20 Page 7 of 7




                          /s/ Keith R. Siskind, Esquíre
                          Keith R. Siskind, Esquire
                          Steinhardt, Siskind and Associates, LLC
                          808 Landmark Dive, Suite 227
                          Glen Bumie, MD 21061
                          4t0-766-7630
                          Attomey for Plaintiff
                          Trial Bar # 04415




                            7
